Citation Nr: 0705497	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
trichophytosis of the feet with generalized ichthyosis prior 
to August 30, 2002.  

2.  Entitlement to an evaluation in excess of 60 percent for 
trichophytosis of the feet with generalized ichthyosis on and 
after August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active military duty from July 1943 to 
November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board remanded the case in 
November 2000, July 2002 and June 2003.  In July 2004, the 
Board denied the claims.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in an October 2006 decision 
the Court vacated the Board's July 2004 decision.

In February 2007, the appellant raised a claim that a January 
1946 rating decision was clearly and unmistakably erroneous 
in failing to grant service connection and a compensable 
rating for ichthyosis.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court in its October 2006 order found that the VA 
examinations of record were insufficient for rating purposes 
because none contained a full description of the effects of 
the appellant's skin disorder on his ordinary activity.  
Further, the Court held that it was unclear whether any of 
the examinations fully addressed what limitations, if any, 
the appellant faced due to his skin disorders.  As a 
consequence, the Court ordered that the appellant be provided 
a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should identify where and 
when he received medical care for his 
service connected trichophytosis of the 
feet with generalized ichthyosis since 
December 2003.  Following the receipt of 
the veteran's response, the RO must 
undertake any and all appropriate 
development.  If medical records 
identified by the veteran cannot be 
secured, that fact must be noted in the 
claims folder and the appellant informed 
in writing.  If the RO is unable to secure 
any identified medical record maintained 
by a Federal entity, then the RO must 
prepare a written unavailability 
memorandum, and inform the appellant in 
writing.

2.  Thereafter, and even if the veteran 
fails to respond to any request for 
additional evidence, the appellant must be 
scheduled for a VA dermatological 
examination.  This examination must 
address the nature and extent of any 
trichophytosis of the feet with 
generalized ichthyosis.  In doing so the 
examiner must specifically address whether 
the appellant has presented at any time 
since August 2002 systemic manifestations, 
and needed constant or near-constant 
systemic therapy.  Further, the examiner 
must fully and completely address the 
effects of the appellant's skin disorder 
on his ordinary activity, and discuss what 
limitations, if any, the appellant faces 
due to his skin disorder.  The claims 
files are to be provided to and thoroughly 
reviewed by the examiner.  A complete 
rationale must be provided for any opinion 
offered.  If the examiner is unable to 
offer a requested opinion without engaging 
in unwarranted speculation she/he must so 
state and explain why.  

3.  The appellant is hereby notified that 
it is his responsibility to report for all 
examinations and to cooperate in the 
development of the claims.  He is also 
informed that the consequences for failing 
to report for and cooperate at a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2006).  In the event that the 
appellant does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of the foregoing, 
the RO must review the claims folders and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  The RO is advised 
that they may only make a determination 
based on the law and regulations in effect 
at the time of their decision, and only if 
all requirements set forth in the Veterans 
Claims Assistance Act of 2000 have been 
fulfilled. 

5.  After adjudicating the issue 
referenced in the introduction section 
above, the RO should prepare a new rating 
decision and readjudicate the issues noted 
on the title page of this remand.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


